                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


  ROBERT W. KNAAK,                         1:19-cv-00522-NLH

               Appellant,                         OPINION

  v.

  WELLS FARGO BANK N.A.,

               Appellee.




  ROBERT W. KNAAK,                         1:19-cv-05523-NLH

               Appellant,

  v.

  WELLS FARGO BANK N.A.,

               Appellee.


APPEARANCES:

ROBERT W. KNAAK
413 PINE AVENUE
EGG HARBOR TOWNSHIP, NJ 08234

       Appellant appearing pro se

LAWRENCE P. MAHER
GREENBAUM ROWE SMITH & DAVIS
METRO CORPORATE CAMPUS ONE
PO BOX 5600
WOODBRIDGE, NJ 07095

       On behalf of Appellee Wells Fargo Bank N.A.
HILLMAN, District Judge

     Appellant Robert W. Knaak appeals the Bankruptcy Court’s

dismissal of his two adversary proceedings, Adv. Pro. No. 18-

1533-ABA and Adv. Pro. No. 18-1617-ABA. 1   Appellee Wells Fargo

Bank N.A. has not filed a response to Knaak’s appeals.    For

the reasons expressed below, the decisions of the Bankruptcy

Court will be affirmed, and Knaak’s appeals will be dismissed.

                           BACKGROUND

     Knaak filed his first adversary proceeding, Adv. Pro. No.

18-1533-ABA, on October 22, 2018.   On December 10, 2018, the

Bankruptcy Court dismissed Knaak’s first adversary proceeding.

In its Opinion, the Bankruptcy Court set forth Knaak’s claims:

     In his complaint, Mr. Knaak complains about
     irregularities with defendant Wells Fargo Bank, N.A.'s
     ("Wells Fargo") proof of claim ("Claim #2") that he
     claims eliminates its legal standing and right to file
     any pleadings in this court in this case. Doc. No. 1
     (the "Complaint”) at ¶ 7. First, Mr. Knaak alleges that
     though Wells Fargo checked that the claim was not
     acquired from someone else, it was in fact acquired from
     Wachovia Bank, N.A. when Wells Fargo acquired Wachovia.
     Second, he complains that the proof of claim asserts an
     unsecured claim, when he believes it is secured. Third,
     he complains that Christopher Ford, who filed the proof
     of claim, is an attorney rather than an individual with
     authority as an officer of Wells Fargo. Mr. Knaak asks
     that this court strike the alleged secured creditor and
     its proof of claim, and enter an order prohibiting Mr.

1 Knaak appeared pro se in the Bankruptcy Court for both
adversary proceedings, and he is appearing pro se here in both
of his appeals.
                               2
     Ford from certifying documents for his clients and to
     report Mr. Ford to the New Jersey Bar and American Bar
     Association or any other sanctions or orders as the court
     deems just and proper.

(Adv. Pro. No. 18-1533-ABA, Docket No. 13 at 1.)

     The Bankruptcy Court rejected each of Knaak’s arguments:

     1.    The “Acquired Form” Argument:

     Wells Fargo has standing in this case and any failure to
     accurately complete Part 1.2 of its proof of claim, if
     even necessary, would not warrant disallowance of its
     claim. Mr. Knaak is fully aware of this creditor and
     continues to do business with it. The allegations in the
     Complaint as to this issue are unfounded and unsupported
     by the facts and law and the Complaint must be dismissed
     with regard thereto. (Id. at 3.)

     2.   The “Unsecured Claim” Argument:

     Wells Fargo has standing in this case to assert an
     unsecured proof of claim as the claim is not secured by
     any property owned by Mr. Knaak individually. Whether
     the obligation is or is not in default or is disputed is
     of no import. The Bankruptcy Code's broad definition of
     the term "claim" encompasses Wells Fargo's claim in this
     case. Mr. Knaak's misplaced argument cannot result in a
     disallowance of its claim. The allegations in the
     Complaint as to this issue are unfounded and unsupported
     by the facts and law and the Complaint must be dismissed
     with regard thereto. (Id. at 4.)

     3.   The Christopher Ford Argument:

     In addition, as with his other allegations, this one is
     not sufficient to negate the prima facie validity of the
     filed claim. As the check boxes in Part 3 of the Proof
     of Claim suggest, a creditor, its attorney or its
     authorized agent may file a proof of claim on behalf of a
     creditor. It does not matter whether Mr. Ford is the
     creditor's attorney or its authorized agent--either can
     file the proof of claim for Wells Fargo. Thus, in
     addition, reporting Mr. Ford to any ethics panel is not
                               3
     appropriate and dismissal of the Complaint as it pertains
     to these allegations is warranted. (Id. at 5.)

     The Bankruptcy Court concluded that Knaak failed to

assert any cognizable claims and it granted Wells Fargo’s

motion to dismiss his adversary complaint.   The Bankruptcy

Court further ordered:

     [T]he court notes that Wells Fargo's unsecured claim in
     the amount of $686,411 puts Mr. Knaak over the debt limit
     for filing a chapter 13 case. Only an individual owing
     less than $394,725 in noncontingent, liquidated,
     unsecured debts may be a debtor under chapter 13. 11
     U.S.C. § 109(e). Mr. Knaak will be afforded 14 days to
     convert his case to another chapter for which he is
     eligible, else the court will dismiss his case as he is
     ineligible to proceed under chapter 13.

(Id.)

     On December 17, 2018, Knaak filed a motion for

reconsideration.   (Adv. Pro. No. 18-1533-ABA, Docket No. 16.)

On that same day, Knaak filed an appeal of the Bankruptcy

Court’s decision in this Court, Civil Action No. 19-522.

     On January 7, 2019, the Bankruptcy Court denied Knaak’s

motion for reconsideration.   (Adv. Pro. No. 18-1533-ABA,

Docket No. 28.)    The Bankruptcy Court noted that in

dismissing the adversary proceeding, it refused to consider

Knaak’s objection that was filed on the same day as the

hearing because it was not filed and served no later than four

days before the hearing date, as required by the Bankruptcy

                                4
Court’s rules.    (Id. at 2.)   The Bankruptcy Court also noted

that in any event, Knaak was able to voice his arguments

at the hearing.    (Id.)

     The Bankruptcy Court also addressed Knaak’s argument

related to the Bankruptcy Court’s intention to dismiss or

convert his Chapter 13 case (Case No. 18-24064-ABA) because he

was ineligible under Chapter 13.     The Bankruptcy Court noted

that Knaak had opposed that path in his Chapter 13 case, which

was the proper forum for mounting such a challenge.     The

Bankruptcy Court also noted that the issue was not yet ripe

because an Order to Show Cause had not yet been entered.      (Id.

at 2.)

     Finally, the Bankruptcy Court found that Knaak’s filing

of an appeal in this Court divested it of jurisdiction to

consider his motion for reconsideration.     (Id. at 3.)

     Knaak filed a second adversary proceeding Adv. Pro. No.

18-1617-ABA on December 4, 2018, six days before the

Bankruptcy Court dismissed his first adversary proceeding.

Wells Fargo moved to dismiss the second adversary complaint.

(Adv. Pro. No. 18-1617-ABA, Docket No. 4.)     The Bankruptcy

Court held a hearing on January 29, 2019 (id. at 11), 2 and


2 This Court has listened to the audio transcript of the
January 29, 2019 hearing.
                               5
dismissed Knaak’s second adversary complaint on February 1,

2019 (id. at 14).

     The Bankruptcy Court found, in relevant part:

          In his latest challenge to its claim, Mr. Knaak
     states that this is an action of legal standing;
     complains that the copy of the Note that he possesses has
     a maturity date of December 18, 2014 while the copy filed
     in court by Wells Fargo shows December 18, 2017; and
     complains that the loan documents show an amortization
     schedule that ends in December 2012. He argues that the
     "uncertainty of the Maturity Date" "nullifies and voids
     the Note ab initio or when it was executed." . . .

          It is important to note that in his Response, Mr.
     Knaak repeats the same argument that uncertainty of the
     maturity date renders the Note void ah initio - an issue
     previously decided by this court when raised by him in
     connection with his "Motion to Compel Wells Fargo Bank to
     Not Destroy, Alter In Any Way Notes and Stay Adv.
     Proceeding 18-1533." Indeed, in the complaint here, Mr.
     Knaak alleged the same facts as in his Motion to Compel.
     In fact, paragraphs four though 28 of Mr. Knaak's
     complaint are identical to paragraphs one through 25 of
     the Motion to Compel. Mr. Knaak also again provided an
     unexecuted Note as disclosing the 2014 maturity date, as
     well as the letter from Wells Fargo explaining all of
     what Mr. Knaak sees as anomalies in the loan transaction,
     including the amortization schedule.

          The court rejected Mr. Knaak's argument in his
     Motion to Compel, and the Order regarding that decision
     has become final . . . [I]n in denying the Motion to
     Compel, the court explained that the Note reflects that
     on December 18, 2007 the Knaak Family Trust LLC entered
     into a 10-year loan based on a 20-year amortization
     schedule. A balloon payment at the end of the 10 years
     would pay the remaining amount due. The applicable
     interest rate was agreed to be hedged for the first five
     years of the loan--thus explaining the amortization
     schedule that ends in December 2012--and thereafter would
     be at the variable rate set forth in the Note. That
     variable rate is why there is no amortization schedule
                               6
     for the second five years of the loan: it could not be
     known in advance what interest rate would be charged each
     month. Mr. Knaak and his wife, Sarah, that same day
     signed an Unconditional Guaranty of the Note, under which
     they are jointly and severally liable for the amount
     owed.   As explained by this court in its Memorandum
     Decision denying Mr. Knaak's Motion for Reconsideration,
     dated January 15, 2019 (Doc. No. 83 in the main case),
     this means that Wells Fargo has a claim of $686,411.37
     that it can collect in full from either Mr. Knaak or his
     wife. The court's order with regard thereto is a final
     order.

(Adv. Pro. No. 18-1617-ABA, Docket No. 13 at 1-3.)

     The Bankruptcy Court dismissed Knaak’s second adversary

complaint because it rejected Knaak’s argument that the

maturity date was uncertain, finding that it was clearly

December 18, 2017.   The Bankruptcy Court also dismissed the

second adversary complaint under the doctrine of res judicata.

(Id. at 3.)   Knaak’s notice of appeal was docketed in this

Court on February 13, 2019, in Civil Action 19-5523.

                           DISCUSSION

     A.   Jurisdiction and Standard of Review

     This Court has jurisdiction over the appeal from the

Bankruptcy Court’s orders pursuant to 28 U.S.C. § 158(a),

which provides in relevant part: “The district courts of the

United States shall have jurisdiction to hear appeals from

final judgments, orders and decrees     . . . of bankruptcy

judges entered in cases and proceedings referred to the

                                7
bankruptcy judges under section 157 of this title.     An appeal

under this subsection shall be taken only to the district

court for the judicial district in which the bankruptcy judge

is serving.”

     In reviewing a determination of the Bankruptcy Court, the

district court subjects the bankruptcy court’s legal

determinations to plenary review, reviewing its factual

findings for clear error, and considering its exercise of

discretion for abuse thereof.     In re United Healthcare Sys.,

Inc., 396 F.3d 247, 249 (3d Cir. 2005).

     B.   Analysis

     In his appeals, Knaak challenges the Bankruptcy Court’s

findings regarding his “acquired form” argument, the

“unsecured claim” argument, the Christopher Ford argument, and

the “uncertain maturity date” argument.     Knaak advances

truncated versions of the same arguments here that he asserted

in his adversary proceedings. 3   Other than disagreeing with the

Bankruptcy Court’s findings on these issues, Knaak fails,

however, to cite to any legal authority to support his renewed

arguments or otherwise show that the Bankruptcy Court erred on



3 The majority of Knaak’s submissions to support his appeals
are copies of allegations and documents filed in his two
adversary proceedings.
                               8
its consideration of the facts or the law.   See, e.g., In re

Smith, 757 F. App’x 77, 82 (3d Cir. 2018) (affirming the

denial of the appellant’s bankruptcy appeal because “she has

shown nothing more than disagreement with their rulings”).

     More specifically, Knaak challenges the Bankruptcy

Court’s January 7, 2019 decision on his motion for

reconsideration in his first adversary proceeding because it

was issued prior to the January 15, 2019 scheduled hearing

date.   Knaak does not cite to a procedural rule or any legal

authority to support his contention that the Bankruptcy Court

was not permitted to issue a decision on a fully briefed

motion prior to a scheduled hearing date.

     Moreover, Knaak had filed his motion for reconsideration

of the Bankruptcy Court’s December 10, 2018 order dismissing

his first adversary complaint on December 17, 2018, which is

the same day as he filed his appeal to this Court.   The

Bankruptcy Court noted this procedural history in its order

denying Knaak’s motion for reconsideration, and stated that

Knaak’s appeal to the district court on the same issues

divested it of jurisdiction to consider any of those issues

appealed.   (Adv. Pro. No. 18-1533-ABA, Docket No. 28 at 3.)

Thus, because the Bankruptcy Court did not have jurisdiction

to consider Knaak’s arguments on reconsideration, it was not
                               9
error to deny Knaak’s motion without proceeding with oral

argument on it.

     Knaak further contends that the Bankruptcy Court

improperly applied the doctrine of res judicata in dismissing

his second adversary complaint. 4   Knaak argues that the

Bankruptcy Court improperly dismissed his second adversary

complaint based on the mistaken finding that it raised the

same issues as his first adversary complaint.    That argument

is without merit because the Bankruptcy Court did not find

that Knaak’s second adversary complaint was duplicative of his

first.   Instead, the Bankruptcy Court noted that the maturity

date issue was a new argument advanced in the second adversary



4 Res judicata encompasses claim and issue preclusion. U.S. v.
5 Unlabeled Boxes, 572 F.3d 169, 174 (3d Cir. 2009) (quoting
Venuto v. Witco Corp., 117 F.3d 754, 758 n.5 (3d Cir. 1997)
(“Collateral estoppel customarily refers to issue preclusion,
while res judicata, when used narrowly, refers to claim
preclusion. This court has previously noted that ‘the
preferred usage’ of the term res judicata ‘encompasses both
claim and issue preclusion.’”). Claim preclusion requires a
showing that there has been (1) a final judgment on the merits
in a prior suit involving (2) the same claim and (3) the same
parties or their privies. Id. (citation omitted). Collateral
estoppel requires of a previous determination that (1) the
identical issue was previously adjudicated; (2) the issue was
actually litigated; (3) the previous determination was
necessary to the decision; and (4) the party being precluded
from relitigating the issue was fully represented in the prior
action. Id. (citation omitted).


                               10
complaint, and it found that it had already addressed that

issue when it resolved Knaak’s motion to compel in his main

bankruptcy case.   (Adv. Pro. No. 18-1617-ABA, Docket No. 13 at

3.)   Thus, the Bankruptcy Court applied res judicata to

arguments raised in the second adversary complaint that were

previously addressed in the main bankruptcy case, not in the

earlier adversary complaint.   The Court does not find any

error on this issue. 5

      Finally, Knaak argues that the Bankruptcy Court applied

“Equity instead of Law as it is required for Judges,” and that

it was biased.   Knaak provides no evidence other than his own

dissatisfaction with the Bankruptcy Court’s decisions to

support that contention.   See, e.g., In re Smith, 757 F. App’x

at 82 (“Smith also argues that the Bankruptcy Judge (and now

the District Judge) were biased against her, but she has shown


5The Bankruptcy Court also “question[ed] why the issues raised
in Mr. Knaak's latest complaint were not raised in Mr. Knaak's
previously dismissed adversary proceeding against Wells Fargo-
Adv. Pro. 18-1533-ABA.” (Adv. Pro. No. 18-1617-ABA, Docket
No. 13 1 n.1.) This constitutes a separate basis to dismiss
Plaintiff’s adversary complaint under res judicata. See In re
Banks, 223 F. App’x 142, 146 (3d Cir. 2007) (finding that
because the debtor failed to raise his claims in a prior
proceeding, the debtor could not litigate them in his
adversary complaint), citing CoreStates Bank, N.A. v. Huls
Am., Inc., 176 F.3d 187, 194 (3d Cir. 1999) (“Res judicata
‘gives dispositive effect to a prior judgment if a prior
issue, although not litigated, could have been raised in the
earlier proceeding.’”).
                               11
nothing more than disagreement with their rulings and neither

those rulings nor anything else of record suggests ‘a deep-

seated favoritism or antagonism that would make fair judgment

impossible.’” (quoting Liteky v. United States, 510 U.S. 540,

555 (1994)); In re Walters, 649 F. App’x 273, 275 (3d Cir.

2016) (affirming the district court’s dismissal of the

debtor’s bankruptcy appeal when it found “[a] losing streak,

without more, is not suggestive of bias; it ordinarily

reflects nothing more or less than the judge's view of the

merits,” and “[t]he facts ... do not raise any reasonable

inference of bias”).

                           CONCLUSION

     For the reasons expressed above, the Bankruptcy Court did

not err in dismissing Knaak’s two adversary complaints.   The

orders of the Bankruptcy Court will be affirmed, and Knaak’s

appeals dismissed.   An appropriate Order will be entered.




Date: December 18, 2019               s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               12
